PER CURIAM.
Harold Blue appeals his judgment and sentence imposed after he entered a plea admitting to a violation of probation in his possession of cocaine case, resulting in a thirty-six-month prison sentence. After sentencing, Blue timely filed a pro se motion to withdraw plea (based upon allegations relating to his appointed counsel) pursuant to Florida Rule of Criminal Procedure 3.170(7). The trial court denied the motion after a hearing at which the prosecutor appeared but at which Blue was not offered conflict-free counsel. The State requests that we relinquish jurisdiction for a new hearing after the appointment of conflict-free counsel. We decline the State’s request and instead reverse the denial order and remand for a new hearing after Blue is offered conflict-free counsel. See, e.g., Rouse v. State, 990 So.2d 1197 (Fla. 5th DCA 2008).
ORDER DENYING MOTION TO WITHDRAW PLEA REVERSED; REMANDED FOR FURTHER PROCEEDINGS ON MOTION.
TORPY, C.J., SAWAYA and LAWSON, JJ., concur.